Citation Nr: 0103020	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for 
hypertensive vascular disease, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1962 
to November 1966 and from July 1968 to June 1991.  

This appeal arises from a June 1999 rating action of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
an increased disability evaluation for the veteran's service-
connected hypertensive vascular disease from 10 percent to 
20 percent, effective from February 1999.  Thereafter, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to a disability rating greater than 20 percent 
for his service-connected hypertensive vascular disease.  

The appellant, in his August 1999 notice of disagreement, 
seems to have raised claims for service connection for 
insomnia and depression, claimed as secondary to his service-
connected hypertensive vascular disease.  Since these issues 
have not been developed by the RO, they are referred to the 
RO for appropriate action.  These issues are not inextricably 
intertwined with the issue on appeal and therefore would have 
no effect on whether a rating in excess of 20 percent for 
hypertensive vascular disease is warranted.  Kellar v. Brown, 
6 Vet. App. 157 (1994).


FINDING OF FACT

The veteran's service-connected hypertensive vascular disease 
does not reflect diastolic pressure predominantly 120 or 
more.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected hypertensive vascular disease have 
not been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the current appeal.  This is true 
because the VA has already fulfilled the notice and duty to 
assist requirements of the Veterans Claims Assistance Act.  
All relevant facts have been properly developed to the extent 
possible.  During the current appeal, the veteran has not 
referred to the existence of records of recent inpatient or 
outpatient treatment for his service-connected hypertensive 
vascular disease, which, if obtained, would support his claim 
for an increased rating for this disability.  Furthermore, in 
June 1999, the veteran was accorded a VA examination of this 
service-connected disorder.  Thus, as sufficient data exist 
to address the merits of the veteran's increased rating 
claim, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of his claim.  No further assistance to the 
veteran is required to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990) and Littke v. Derwinski, 1 Vet. App. 90 
(1990).

In addition, the appellant was notified in his September 1999 
statement of the case of the information necessary to 
substantiate his claim.  Under these circumstances, the Board 
finds that adjudication of this appeal, without referral to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

The service medical records in the present case reflect 
treatment, including medication, for hypertension.  At the 
separation examination conducted in February 1991, the 
veteran reported that he was taking medication for high blood 
pressure.  The examiner noted that hypertension had been 
diagnosed in May 1989 and that this disorder was treated with 
various therapies, including medication (mini press), 5-day 
blood pressure check, cardiology evaluation, thallium test, 
and stress management classes.  At the time of the discharge 
examination, the veteran was found to have a blood pressure 
reading of 160/106.  

In June 1991, the veteran was discharged from active military 
duty.  At a VA examination conducted in September 1991, the 
veteran reported that he continued to take medication for 
high blood pressure but denied having any complications of 
his hypertension.  Blood pressure readings on three different 
occasions were shown to be 143/93, 133/93, and 133/97.  
Further cardiovascular evaluation demonstrated regular heart 
sounds of good quality, no murmurs, and no evidence of 
congestive heart failure.  The examiner diagnosed, in 
pertinent part, hypertension.  

Based on this evidence, the RO, by a March 1992 rating 
action, granted service connection for hypertension and 
assigned a 10 percent evaluation to this disability, 
effective from July 1991.  As the Board discussed in the 
Introduction portion of this decision, the RO, by the June 
1999 rating action, granted an increased disability 
evaluation for the veteran's service-connected hypertensive 
vascular disease from 10 percent to 20 percent, effective 
from February 1999.  The veteran's hypertensive vascular 
disease remains evaluated as 20 percent disabling.  

According to the criteria set forth in the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 7101, 
which rates impairment resulting from hypertensive vascular 
disease, including hypertension and isolated systolic 
hypertension, evidence that diastolic pressure is 
predominantly 110 or more or that systolic pressure is 
predominantly 200 or more is necessary for the assignment of 
a 20 percent disability evaluation.  38 C.F.R. § 4.104, 
Code 7101 (2000).  Evidence that diastolic pressure is 
predominantly 120 or more is required for a grant of the next 
higher, 40 percent, schedular disability rating.  Id.  In 
addition, evidence that diastolic pressure is predominantly 
130 or more is needed for the assignment of a 60 percent 
evaluation.  Id.  

Throughout the current appeal, the veteran has asserted that 
his service-connected hypertensive vascular disease is more 
severe than the current 20 percent rating indicates.  The 
veteran asserts that his blood pressure readings are above 
180/120 at times, which has caused his doctor to increase his 
hypertensive medication.  

The veteran's statements describing the increased 
symptomatology associated with his service-connected 
hypertensive vascular disease is considered competent 
evidence.  However, these statements must be viewed in 
conjunction with the objective medical evidence of record as 
well as the pertinent rating criteria.  

In this regard, the Board notes that recent VA medical 
records which were received during the current appeal reflect 
the following blood pressure readings between November 1994 
and September 1996:  133/90, 161/96, 142/93, 164/88, 134/88, 
and 143/85.  Subsequent private medical records dated from 
April 1997 to March 1999 provide blood pressure readings of 
150/110, 150/98, 150/109, 110/70, 110/60, 122/80, 130/90, 
130/70, 130/88, 110/80, 130/80, 110/70, 160/110, and 140/84.  
An April 1997 private medical record indicates that the 
veteran's medication was doubled due to his poorly controlled 
hypertension.  

Thereafter, on June 10th, 1999, the veteran underwent a VA 
examination.  Just prior to this evaluation, the veteran was 
found to have the following blood pressure readings:  159/118 
on June 7th, 1999, 169/115 on June 8th, 1999, and 138/94 on 
June 9th, 1999.  On the day of the VA examination, June 10th, 
1999, the veteran had a blood pressure reading of 180/122.  
Further cardiovascular evaluation demonstrated a thick chest 
wall which made the veteran's cardiac size difficult to 
determine; a regular rhythm; normal heart sounds; and no 
murmurs, clicks, or arrhythmias.  Chest x-rays were 
unremarkable, and the veteran was found to have a normal 
electrocardiogram with normal sinus rhythm.  The examiner 
provided an impression of hypertensive vascular disease.  

The Board acknowledges that these medical records reflect a 
recent increase in the veteran's hypertensive medication due 
to poorly controlled blood pressure readings.  Furthermore, 
the June 10th, 1999 VA examination showed that the veteran 
had a blood pressure reading of 180/122.  Significantly, 
however, the fact remains that the other numerous recent 
blood pressure readings do not reflect diastolic pressure 
which is predominantly more than 120.  In fact, the sole 
reading where diastolic pressure was more than 120 was the 
180/122 reading taken at the time of the 1999 VA examination.

The Board finds that the evidence of record more nearly 
approximates the criteria necessary for the current 20 
percent disability rating for hypertensive vascular disease.  
The Board bases its decision, in part, on the fact that all 
the other blood pressure readings taken over the period in 
question in this case reflected diastolic readings of less 
than 120.  The Board does not find that the one-time high 
1999 VA examination reading supports an increased rating, 
particularly in light of the fact that all three readings in 
the three days leading up to the 180/122 reading reflected 
diastolic readings of less than 120.  Thus, the Board finds 
that the preponderance of the evidence does not support a 
rating in excess of 20 percent for the veteran's hypertensive 
vascular disease as it finds that the diastolic blood 
pressure readings are not predominantly more than 120.  
Consequently, a disability rating of 40 percent cannot be 
awarded for the veteran's hypertensive vascular disease.  See 
38 C.F.R. § 4.104, Code 7101 (2000) (which stipulates that 
evidence that diastolic pressure is predominantly 120 or more 
is required for the grant of a 40 percent rating for 
hypertensive vascular disease).  

Additionally, review of the claims folder indicates that the 
RO has determined that referral of the veteran's increased 
rating claim to the VA Central Office for extraschedular 
consideration is not warranted.  In this regard, the Board 
observes that the claims folder contains no evidence 
whatsoever that the veteran's service-connected hypertensive 
vascular disease has resulted in frequent hospitalizations or 
marked interference with employment such as to render 
impractical the application of the regular schedular 
standards.  Moreover, there is a paucity of evidence to 
demonstrate that this disability has had any significant 
industrial effect.  Accordingly, the Board finds that the RO 
did not abuse its discretion in refusing to refer this 
increased rating claim to the Under Secretary of Benefits at 
VA Central Office for extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000).  

Based on this relevant medical evidence, the Board must 
conclude, therefore, that the criteria for a disability 
rating greater than 20 percent for the veteran's 
service-connected hypertensive vascular disease have not been 
met.  The preponderance of the evidence is against this 
increased rating claim.  Consequently, the issue of 
entitlement to a disability evaluation greater than 
20 percent for the service-connected hypertensive vascular 
disease is denied.  


ORDER

A disability rating greater than 20 percent for service-
connected hypertensive vascular disease is denied.  




		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals



 

